DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed On February 24, 2021 is acknowledged. Claims 14-19 are pending in this application. Claims 1-13 have been cancelled. Claims 14-16 are amended. Claims 18-19 are new.  Claim 16 has been withdrawn as reading on a non-elected species. 

Election/Restrictions
Applicant’s election of Group III and via the gastrointestinal tract in the reply filed on February 24, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 16 has withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (CN 103007287, cited on IDS dated March 20, 2020), as evidenced by Diaz de Rienzo et al. (US 2016/0309715). 
Jiang discloses the use of rhamnolipid as an oral medicine absorbent accelerant. Oral absorption rate of various medicines can be improved by using rhamnolipid with the amount of 20-1000 mg/L.  The absorption rate can be increased by 0.03-10 times (abstract).  
Regarding claims 15 and 17, the claim recites a functional property of the orally administered composition, therefore, since Jiang discloses the same composition as that recited in instant claim 14, it would necessarily possess the same functionality. 
Regarding claim 18, as noted above, Jiang discloses the use of rhamnolipid. 
Regarding claim 19, as noted above, Jiang discloses the rhamnolipid is present in the formulation in the amount of 20-1000 mg/L.  This concentration results in the rhamnolipid being present in the CMC, as evidenced by Diaz de Rienzo, who in paragraph 0042 discloses the CMC of rhamnolipid is 20 mg/L.
Jiang, therefore, anticipates the rejected claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615